Citation Nr: 1823233	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1996 to May 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Baltimore, Maryland Department of Veteran Affairs (VA) Regional Office (RO). 

In March 2016, a Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

The matter was remanded for additional development in May 2016 and September 2017.  The Board finds that there has been substantial compliance with the directives of its remands.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

At no time during the appeal period has the Veteran's GERD been manifested by symptoms or impairment that may reasonably be characterized as productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Code (Code) 7346 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The rating schedule does not provide a specific code for GERD; the rating assigned is by analogy to the criteria for rating hiatal hernia.  38 C.F.R. § 4.20.  On review of those criteria, the Board finds the analogy appropriate, as the symptoms and impairment associated with GERD most approximately resemble the symptoms and impairment in the criteria for rating hiatal hernia (under Code 7346).

Under Code 7346, a 10 percent evaluation is assigned when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

After a review of the evidence of record, the Board finds the preponderance of the evidence is against a rating in excess of 10 percent throughout the appeal period for the Veteran's GERD.  Notably, a July 2011 rating decision granted service connection for GERD, rated zero percent from March 31, 2010, the date of receipt of the Veteran's claim for service connection.  Although the Veteran's representative submitted a notice of disagreement with the July 2011 rating decision in September 2011, in an October 2011 statement, the Veteran clarified that he did "NOT want to appeal the decision;" rather, he requested reconsideration of the decision.  The RO reconsidered and, in an April 2012 rating decision, assigned an increased 10 percent rating from February 23, 2012, the date of VA treatment records showing increased symptoms.  In May 2012, the Veteran disagreed with the 10 percent rating assigned in the April 2012 rating decision.

On April 2011 VA examination, the Veteran denied symptoms of dysphagia, pyrosis, hematemesis, melena, reflux, nausea, vomiting or being on medication for GERD.  On examination, the Veteran appeared in good health with good nutrition and no evidence of anemia.  The diagnosis was GERD.  

VA treatment records note an initial January 3, 2012 complaint of coughing and pain with swallowing solids and liquids, the examiner suspected aspiration.  A subsequent January 2012 report of otolaryngology consultation includes an impression of incompletely controlled GERD.  These records show that the Veteran was prescribed protonix for treatment of his GERD symptoms and, in January 2014, reported that his symptoms had improved.  

During his March 2016 Board hearing, the Veteran reported experiencing daily GERD symptoms including difficulty swallowing, regurgitation and left shoulder pain.  He also reported flare-ups of increased pain and burning after consuming spicy foods.  The Veteran testified having lost 15 pounds within the last year 

VA treatment records show that the Veteran sought emergency medical treatment in March 2016 for a 3 week history of increased GERD symptoms, "including sensation of food getting stuck and sour taste in the back of his throat."  He also reported recent referred left shoulder pain with the above symptoms.  He denied "F/C/N/V/D" (fever, chills, nausea, vomiting, diarrhea) and had a good appetite.  On subsequent March 2016 follow-up GI (gastrointestinal) consultation, the Veteran reported continued "heartburn after eating, regurgitation, and burning in the back of the throat."  He also reported nausea and emesis approximately twice per week and 10-15 pounds of unintentional weight loss over the past few months.  He denied melena, hematochezia, diarrhea, constipation, abdominal pain, odynophagia or early satiety and reported that his chronic dysphagia to solids and liquids had been getting worse (experiencing symptoms twice per week).

An April 2016 VA Esophageal Conditions Disability Benefits Questionnaire (DBQ) based on a review of the Veteran's claims file, shows that the signs and symptoms of the Veteran's GERD consist of reflux, regurgitation and sleep disturbance caused by reflux.  The frequency of such symptoms was 4 or more times per year, lasting less than 1 day.  The current level of severity of the Veteran's GERD symptoms was described as "moderate."  

A December 2017 VA Esophageal Conditions DBQ, based on examination and interview of the Veteran and review of his claims file, shows that his GERD signs and symptoms consist of pyrosis (heartburn) and reflux.  The examiner opined that the Veteran's GERD symptoms are of "moderate" severity and require regular treatment.  The examiner also noted that the Veteran takes Protonix therapy daily for this acid reflux conditions and the symptoms are controlled with medication.

While the record reflects periods of waxing and waning of the Veteran's GERD symptoms, at no time during the evaluation period are his GERD symptoms shown to have been manifested by symptoms that satisfy the above-listed criteria for a 30 percent rating.  Notably, the criteria for a 30 percent rating in Code 7346 are stated in the conjunctive and must all be met to warrant such rating.  Although the VA treatment records note (and the Veteran has testified) that he experiences GERD symptoms twice per week with referred left shoulder pain, these records note no signs of anemia or malnutrition and note that the Veteran has a good appetite and nutrition.  In addition, although he has reported a 10-15 pound weight loss (see March 25, 2016 report of VA GI consultation and March 2016 hearing transcript), review of the record shows that the Veteran is considered overweight/obese and refused referral to a weight loss program.  (See e.g., October 2011 VA treatment report.)  Further, a January 2012 VA treatment report notes that "more aggressive treatment of GERD with meds, weight loss, dietary changes, etc." was recommended.  Finally, the Veteran's assertion of weight loss is not support by the clinical evidence.  Specifically, the March 2016 report of VA GI consultation, when the Veteran reported the 10-15 pound weight loss, shows he weighed nearly 296 pounds (an increase of 42 pounds since February 2012) and VA treatment records show his weight had increased to over 304 pounds by July 2017.  Finally, the VA examination reports consistently describe the Veteran's GERD symptoms as "moderate."  Such symptoms, findings, and related impairment do not by their frequency, duration, and severity reflect persistently recurrent epigastric distress productive of considerable (which is defined as large in extent) impairment of health.  Notably, the Veteran has never been described as anemic, malnourished or in poor health. 

The Board has no reason to question the Veteran's accounts of continuing problems with GERD (or that they cause discomfort and functional impairment).  However, the disability picture presented by his GERD throughout is one of 2 or more of the symptoms for a 30 percent rating, of lesser severity, consistent with the 10 percent rating that has been assigned.  The criteria for a 30 percent rating are not met or approximated, and such rating is not warranted.

Neither the Veteran nor his representative has raised any other issues associated with the GERD rating, nor have any other issues been reasonably raised by the record in connection with the GERD rating.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board finds that most probative evidence of record shows that the criteria for a rating in excess of 10 percent GERD are not met because it does not cause at least persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In addition, because the Veteran's symptomatology was substantially the same throughout the appeal period, the Board finds that consideration of a staged rating is not warranted.


ORDER

A rating in excess of 10 percent for GERD is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


